Citation Nr: 1214311	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for post operative residuals of left foot fracture (left foot disability) prior to March 25, 2009, and evaluation in excess of 40 percent beginning from March 25, 2009.  

2.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected left foot disability.

3.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected left foot disability.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to October 1986. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from December 2006 and July 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In September 2010, the Board remanded the issues on appeal to the RO for additional evidentiary development.  

Following the Board's September 2010 remand, the RO referred the issues of entitlement to an increased rating for post operative residuals of left foot fracture and entitlement to a TDIU to the Director of the Compensation and Pension Service for a determination of whether assignment of a higher rating or a TDIU was warranted on an extraschedular rating.

Subsequently, the RO issued a rating decision in December 2010 increasing the evaluation of the post operative residuals of left foot fracture from 30 percent to 40 percent disabling, effective March 25, 2009.  Because a rating higher than 40 percent may be available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating remains in appellate status, as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judges in hearings at the RO in May 2010 and May 2011.  A transcript of each hearing has been associated with the claims file.  

At the May 2011 Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

Pursuant to the Court of Appeals for Veterans Claims (CAVC) holding in Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the Veteran was sent a letter in November 2011 explaining that where two hearings have been held by different VLJs concerning the same issues, the law also requires that the Board assign a third VLJ to decide that issues because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  The letter further informed him that he had the option of having an additional hearing held before the third VLJ who would be assigned to the panel to decide his appeal.  He was asked to respond within 30 days.  The Veteran did not respond to the November 2011 notice letter, and the Board will, therefore, proceed accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter.  

First, remand is necessary to obtain missing VA treatment records.  In particular, the claims file at present contains the Veteran's VA treatment records dated from July 2006 to May 2010.  There is also an isolated VA podiatry note dated in March 2011.  Otherwise, the VA treatment records since May 2010 remain outstanding.  The Veteran's testimony at the May 2011 Board hearing indicates that these VA treatment records are pertinent to the appeal.  Accordingly, they should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board also notes that although the Veteran's VA treatment records from June 2000 through November 2004 are associated with the claims file, there are no VA treatment records available between November 2004 and July 2006.  The record does not make clear whether the Veteran had treatment during that intervening time period.  Because the period of appellate review before the Board begins in October 2005 (within one year of October 2006 claim), the RO should ensure that all VA treatment record within one year of October 2006 are associated with the claims file.    

Remand is also necessary to afford the Veteran new VA examinations.  

Regarding the claim for an increased rating for the left foot disability, the claims file shows that the Veteran last underwent a VA examination in November 2010.  He testified at the May 2011 Board hearing that he was fitted with an Arizona brace by VA in March 2011, which was after the November 2010 examination.  This hearing testimony indicates that the disability may have undergone a material change since the November 2010 VA examination.  Therefore, he should be afforded an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of the disability.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Regarding the claimed right hip and low back disorders, the Veteran contends that such are secondary to his service-connected left foot disability.  He was previously afforded a VA examination in November 2010 to address the medical issues raised by the claims.  The Board now finds that the November 2010 VA examination is inadequate to decide the claims.  Indeed, the factual basis for the VA examiner's assessment is unclear.  In particular, regarding both the right hip and low back, the VA examiner found that there was no apparent functional impairment and an apparently normal examination.  In making this assessment, however, the VA examiner did not address pertinent diagnostic testing of record, such as VA X-ray results from November 2007, which indicate degenerative joint disease (DJD).  Without addressing this material evidence, it is not clear that the November 2010 VA examiner was fully and accurately informed of the Veteran's pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.)  

Furthermore, in this regard, the claims file contains conflicting medical evidence regarding whether a current right hip disorder and/or low back disorder are due to an altered gait related to the service-connected left foot disability.  For instance, a November 2007 examination, which was performed in connection with the Veteran's application for SSA disability benefits, includes the assessment that the Veteran "had now started to build up low back pain secondary to compensated gait."  More directly, a routine VA orthopedic record from April 2008 includes an assessment of lumbar spine degenerative disc disease (DDD) with symptoms aggravated secondary to the "foot issue."  Similarly, a VA physical therapy note from February 2008 reflects the Veteran's complaints that he "continue[d] to report foot pain, affecting his gait pattern, increas[ing] his hip pain."  

Finally, regarding the claim for a TDIU, the issue must be remanded as it is intertwined with the other claims being remanded.  Accordingly, it must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined)); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter asking him to provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all identified records not already associated with the claims file.  

The RO should also obtain all of the Veteran's outstanding VA treatment records, including those prior to July 2006, if any, and those since May 2010.  

Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Next, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed right hip disorder and low back disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current right hip or low back disorder, if found, is either:  (a) proximately due to, the result of, or caused by a service-connected disability, to particularly include the left foot disability; or, in the alternative, (b) has such hip or low back disorder been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include the left foot disability?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

It is imperative that the examiner provide a clear and separate response addressing the two distinct questions above involving (a) causation and (b) aggravation.  Also, it is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to the relevant evidence in the Veteran's claims file, including the conflicting post-service medical evidence, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current right hip disorder or low back disorder to the service-connected left foot disability would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

4.  The RO should also arrange for the Veteran to undergo a VA examination to determine the nature and severity of the service-connected left foot disability.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected left foot.  The examiner should also opine whether the Veteran's left foot disability alone (or in conjunction with any other disabilities that may become service-connected after the time of this remand) precludes the Veteran from securing the maintaining substantially gainful employment, considering his educational and occupational history.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims of service connection in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




							  ___________________________                         _________________________
     JONATHAN B. KRAMER		         CHERYL L. MASON
         Veterans Law Judge,		          Veterans Law Judge,
Board of Veterans' Appeals	          	Board of Veterans' Appeals




__________________________
ERIC S. LEBOFF
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


